Y     GENERAL.




Honorable Robert S. Calvert
Comptroller of Public Accounts
Austin, Texas
                                 Opinion No. C-483
                                 Re : Whether Texas Western College
                                      may use an appropriation set
                                      up in General Appropriation
                                      Bill as "Tuition Scholarships"
                                      to pay tuitions for non-
Dear Mr. Calvert:                     resident students.
          We are in receipt of your letter of recent date
requesting an opinion on the question as hereinafter stated:
         Whether Texas Western College may use an
    appropriation set up in General Appropriation
    Bill as "Tuition Scholarships" to pay tuitions
    for non-resident students.
          House Bill No. 12 of the 59th Legislature, Regular
Session, 1965, same bein the Biennial Appropriations Bill,
provided in Section IV-2fithe following:
          "TEXAS WESTERN COLLEGE OF TBE DNIVERSITY OF TEXAS
          II
           . . .
          "7. Special    Item (non-transferable):
                   Tuition Scholarships    $4,000"
          Article 2654c, Revised Civil Statutes of Texas,
provides in part as follows:
          I,
           . . .
          "Sec. 1 (b) The Governing Boards of the
     several state-supported institutions are
     hereby authorized and directed to have re-
     served and set apart in a separate account
     on the books of the respective institutions,


                             -2284-
Hon. Robert S. Calvert, Page 2 (C- 483)


    out of the fees levied and collected from
    students under Subsection (a), Section 1
    of this Act, an amount to be determined
    by the Legislature for each institution
    in the biennial Appropriation Bill, for
    the purpose of creating a special fund to
    be used in awarding Tuition Scholarships
    to needy resident students enrolled in
    such respective institutions. Tuition
    Scholarships shall be awarded to students
    with the approval of the President or other
    administrative headsof each such respective
    institution in accordance with such rules
    and regulations governing the award of such
    Tuition Scholarships as may be promulgated
    by the Governing Boards of said respective
    institutions. Rules and regulations shall
    be subject to the following conditions:
          II
           . . .
          "1 (b) (3) Recipients of such Tuition
     Scholarships mus% be classifi d as 'resident
     students' under the provision: of this Act.
          II
               .   .   .


          “Sec. 1 (e) The term 'residence' as
     used in this Act means 'domicile'; the term
     'resided in' means 'domiciled in'; provided,
     the Governing Board of each institution
     required under this Act to charge a nonresident
     registration fee is hereby authorized and
     directed to follow such rules, regulations,
     and interpretations as are issued by the Commis-
     sion on Higher Education for the effective and
     uniform administration of the nonresident
     tuition provisions of this Act. Any such rules,
     regulations, and interpretations as may be
     issued by said Commission shall also be
     furnished to the presidents or executive heads
     of public junior colleges in this State. For
     the purposes of this Act, the status of a
     student as a 'resident,' or 'nonresident'
     student, is to be determined as follows:
          "1 (e) (1) A nonresident student is
     hereby defined to be a student of less than
     twenty-one (21) years of age, living away
                           -2285-
Hon. Robert S. Calvert, page 3 (C-483)


    from his family and whose family resides in
    another state, or whose family has not
    resided in Texas for the twelve (12) months
    immediately preceding the date of regis-
    tration; or a student of twenty-one (21)
    years of age or over who resides out of
    the state or who has not been a resident
    of the state twelve (12) months immediately
    preceding the date of registration.
         1,
          . . .
         "1 (e) (4) Individuals of twenty-one
    (21) years of age or less whose families
    have not resided in Texas for the twelve
    (12) months immediately preceding the date
    of registration, shall be classified as
    'nonresident students' regardless of whether
    such individuals have become the legal wards
    of residents of Texas or have been adopted
    by residents of Texas while such individuals
    are attending educational institutions in
    Texas or within a year prior to such an
    attendance or under circumstances indicating
    that such guardianship or adoption was for
    the purpose of obtaining status as a 'resident
    student.'
         "1 (e) (4) (f) All aliens shall be
    classified as 'nonresident students';
    provided, however, that an alien who is
    iiving in this country under a visa per-
    mitting permanent residence or who has
    filed a Declaration of Intention to become
    a citizen with the proper federal immigra-
    tion authorities shall have the same
    privilege of qualifying for resident status
    for fee purposes under this Act as has a
    citizen of the United States. Provided,
    however, that a resident alien residing in
    a junior college district located immediately
    adjacent to state boundary lines shall be
    charged the resident tuition by such junior
    college.
         II
          . . .' (Emphasis added).
          From the letter which you received from Texas Western
College, which is the basis of your inquiry, we quote the
following:
                           -2286-
Hon. Robert S. Calvert, page 4 (C-483)


          "Texas Western College of The University
     of Texas in its request for legislative appro-
     priations for the fiscal years ending August
     31, 1966 and 1967, requested a special item
     for each year, $4,000 for 'Scholarships for
     Top Juares High School Graduates.' The amount
     requested was to take care of the tuition of
     ten non-resident students for nine months.
          "The item was appropriated by the Fifty-
     Eighth Legislature and set out in the appro-
     priation bill as 'Tuition Scholarships.' The
     regular tuition scholarship, as you know, is
     for resident students and in the amount of
     $25 per semester. This was not set up as
     the statutes provide the regular resident
     tuition scholarship will be.
         "My question is: May we use this appro-
    priation to pay tuition for non-resident
    students, the purpose for which it was
    requested, or will its use be limited to
    the regular statutory 'tuition scholarship'?"
          From reading the above quoted letter, the same
discloses that these students are and will be residents of
Juarez, Mexico, while attending Texas Western College of
The University of Texas at El Paso, Texas, and will be
classified as non-resident students.
          As Article 2654~ requires that recipients of tuition
scholarships must be classified as resident students, it
therefore follows that non-resident students would not be
eligible to receive tuition scholarships.

                      SUMMARY
         Under the provisions of Article 265&c,
    Revised Civil Statutes of Texas, appropriation
    set up in House Bill No. 12, Biennial Appro-
    priation Bill, 59th Legislature, Section IV-24,
    Tuition Scholarships cannot be used to pay
    tuitions for non-resident students.




                           -2287-
,   -




        Hon. Robert S. Calvert, page 5 (c-483)



                                     Yours very truly,
                                     WAGGONER CARR
                                     Attorney General

                                     By:


        JBB:sj
        APPROVED:
        OPINION COMMITTEE
        W. 0. Shultz, Chairman
        H. Grady 'Chandler
        Roy Johnson
        Linward Shivers
        APPROVED FOR THE ATTORNEY GENERAL
        BY: T. B. Wright




                                   -2288-